CANADA PROVINCE OF ONTARIO TOWN OF RICHMOND HILL AFFIDAVIT OF MAILING In the matter of the Annual and Special General Meeting of Security Holders of Rubicon Minerals Corporation (the “Company”) to be held on: May 31, 2010 - I, Raluca Racu, of the Town of Richmond Hill, Province of Ontario, make oath and say as follows: 1. THAT I am an administrator for Computershare Investor Services Inc.; 2. THAT Computershare Investor Services Inc. is the Transfer Agent and Registrar for the Company; 3. THAT the documents listed in this Affidavit were mailed to security holders of the Company as indicated below: Class Holder Type COMMON SHARES Registered COMMON SHARES Non Objecting Beneficial Owner (NOBO) 4. THAT the following documents have been mailed on May 6, 2010, to all holders of the Company as indicated above, to their address of record at the close of business on April 23, 2010, namely: Exhibits Documents Bilingual English French A Form of Proxy (Registered) X B Notice of Annual and Special General Meeting and Management Information Circular X C Voting Instruction Form (NOBO) X D Return Envelope Non Prepaid X true copies of which are attached hereto; “Raluca Racu” Raluca Racu SWORN to before me in the Town of Richmond Hill, Province of Ontario, this 11th day of May, 2010 “signed” COMMISSIONER FOR OATHS
